DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2008/0135768), and further in view of Jansen et al. (US 2012/0108948) hereinafter known as Jansen, and Wangerin et al. (US 2012/0248320) hereinafter known as Wangerin.
With regards to claim 1, Chang discloses a single photon emission computed tomography (SPECT) system for cardiac imaging (Abstract), comprising:
a collimator assembly (Fig. 4; collimator subsystem) configured to collimate photons emitted from an imaged subject [0026], the collimator assembly comprising:
a plurality of slit-plates (Fig. 4; 30), configured to form flexible shapes ([0024]; “The slit-plate may be configured as a flexible loop moveably coupled to the frame having a plurality of sections each configured to provide a unique predetermined imaging volume having a predetermined size and location, and a spatial resolution.”)[0042], each of the plurality slit-plates including one or more slits  52 configured to collimate the photons in a first direction [0045]; and
a plurality of slats 54 parallel to a transverse plane of the imaging system;
 a detector assembly (detector subsystem 20) configured to generate signals based on the collimated photons [0043]; and
a control device configured to control at least one of the plurality of slit-plates to be moved from a first location to a second location to switch between different scanning modes ([0054][0055]; The computer subsystem 25 controls  the stepper motor 343 which drives the moveable cars 132 of the slit-plate 30 on slit-guides 56 configured as a movable loop).

In the same endeavor, Jansen discloses a system and method for collimation in diagnostic imaging systems (Abstract). Jansen teaches of a plurality of slit-plates ([0047; Adjacent segments 30 having a gap inbetween and the spacing between the segments 30) movable relative to each other ([0042][0056]; Fig. 11) and configured to form flexible shapes (Fig. 9, 11 and 14). Further, the reference teaches the use of a collimator/detector controller 32 that control the movement of the adjustable segments 30 of the collimators 28, such that the segments 30 are moved individually or in groups.  Also, the collimator/detector controller 32 may control the pivoting movement of the segments 30 [0034]. Jansen further teaches that the collimator arrangement is adaptive or dynamic such that the field of view is adjustable for different patients and organs to be imaged [0028]. 
In view of Jansen, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Chang’s imaging system with controller adjustable slit-plates/segments that can be moved 
Neither Chang nor Jansen does not specifically disclose different scanning modes corresponding to the flexible shapes.
Wangerin discloses a Nuclear Medicine imaging system (Abstract). Wangerin teaches of detectors 22 having a corresponding collimator 26a-26f mounted or coupled and the collimator may be of different types [0022]. The reference goes on to teach that the detector/collimator combination may operate in different modes for the desired application such as to acquire higher resolution image data or information from a particular ROI of interest within a FOV [0045]. Further, the reference teaches that multiple different scanning modes can be utilized for large FOV scanning is performed to provide tomography [0052], Finally, the detector/collimator combination can be configured to obtain information for an entire field of view (FOV) [0029] and can be arranged in different shapes [0025].
In view of Wangerin, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Chang’s imaging system to correlate the flexible shape collimator 

With regards to claim 3, Chang, in view of Jansen and Wangerin, discloses  the system of claim 1, wherein the slit-plates are curved plates including multiple axially oriented slits, and wherein the one or more slits are perpendicular to the transverse plane of the imaging system (Jansen; [0047]).

With regards to claim 4, Chang, in view of Jansen and Wangerin, discloses the system of claim 1, wherein the plurality of slats (Chang; 54) are placed between the slit-plates (Chang; 30) and the detector assembly (Chang; detector modules 72)   for collimating the photons in a second direction.

With regards to claim 21, Chang, in view of Jansen and Wangerin, discloses the system of claim 1, wherein the plurality of slit-plates are movable in a radial direction in the traverse plane of the imaging system (Jansen; [0066]) to form the flexible shapes (see the rejection of claim 1).

With regards to claim 22, Chang, in view of Jansen and Wangerin, discloses the system of claim 21, wherein a side of at least one of the plurality of slit-plates is axially abutted with a surface of another slit-plate adjacent to the at least one of the plurality of slit-plates to form the flexible shapes (Jansen; Fig. 11 in view of claim 1).

With regards to claim 23, Chang, in view of Jansen and Wangerin, discloses the system of claim 21, wherein the flexible shapes include at least one of a circular shape or an oval shape. (Chang; [0042]; oval shaped)

With regards to claim 24, Chang, in view of Jansen and Wangerin, discloses the system of claim 21, wherein the plurality of slats are evenly fixed (Chang; 54) on a surface of the detector assembly (Chang; detector modules 72), and the detector assembly, as well as the plurality of slats, is stationary (Chang; [0060]) relative to a reference coordinate system (Chang; [0062]).

With regards to claim 25, Chang, in view of Jansen and Wangerin, discloses the system of claim 1, wherein the plurality of slit-plates (Chang; Fig. 11; 52) 52,52a in an axial direction, wherein the at least two parts correspond to different number of slits. 

With regards to claim 26, Chang, in view of Jansen and Wangerin, discloses the system of claim 25, wherein, to control at least one of the plurality of slit-plates to be moved from a first location to a second location (see the rejection of claim 1), the control device is configured to control the plurality of slit-plates in the axial direction to place another part of the plurality of slit-plates above the detector assembly (Chang; Fig. 11; [0055]-[0057]).

With regards to claim 27, Chang, in view of Jansen and Wangerin, discloses the system of claim 25, wherein, a length of the plurality of slit-plates (Chang; Fig. 11; 52, 52a) is twice a length of the detector assembly 20 in the axial direction.

With regards to claim 28, Chang, in view of Jansen and Wangerin, discloses the system of claim 1, wherein the detector assembly is an oval-shaped detector. (Wangerin; Fig. 2)

With regards to claim 29, Chang, in view of Jansen and Wangerin, discloses the system of claim 28, wherein the detector assembly include a first set of detector units and a second set of detector units (Jansen; [0067]; Fig. 16; discloses two detector segments), wherein the first set of detector units is configured to detect photons from a first field of view (FOV) corresponding a first body part of the imaged subject and the second set of detector units is configured to detect photons from a second FOV corresponding to a second body part of the imaged subject (Jansen; [0003][0067][0068]), wherein the first FOV and the second FOV correspond to different number of slits (Chang; [0047][0048]).

With regards to claim 30, Chang, in view of Jansen and Wangerin, discloses the system of claim 1, wherein a number of slits used in different scanning modes is altered. (Chang; [0047][0048])




Claims 14-15, 17-18, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2008/0135768), and further in view of Jansen et al. (US 2012/0108948) hereinafter known as Jansen.
With regards to claim 14 and 18, Chang discloses a single photon emission computed tomography (SPECT) system for cardiac imaging (Abstract), comprising:
a collimator assembly (Fig. 4; collimator subsystem) including:
a plurality of slit-plates (Fig. 4; 30), configured to form flexible shapes ([0024]; “The slit-plate may be configured as a flexible loop moveably coupled to the frame having a plurality of sections each configured to provide a unique predetermined imaging volume having a predetermined size and location, and a spatial resolution.”)[0042], each of the plurality slit-plates including one or more slits  52; and
a plurality of slats 54 defining a number of channels (The space between the slats.) between each two of the adjacent slats, the channels arranged nonparallel to the one or more slits 52;
 a detector assembly (detector modules 72) placed outside of the collimator assembly 18; and
one or more control devices configured to adjust relative positions between the plurality of slit-plates and the detector assembly ([0054][0055]; The computer subsystem 25 controls  the stepper motor 343 which drives the moveable cars 132 of the slit-plate 30 on slit-guides 56 configured as a movable loop) to obtain an adjustable field of view surrounded by the plurality of slit-plates.
Chang does not specifically disclose obtaining an adjustable field of view.
In the same endeavor, Jansen discloses a system and method for collimation in diagnostic imaging systems (Abstract). Jansen teaches of a plurality of slit-plates ([0047; Adjacent segments 30 having a gap inbetween and the spacing between the segments 30) movable relative to each other ([0042][0056]; Fig. 11) and configured to form flexible shapes (Fig. 9, 11 and 14). Further, the reference teaches the use of a collimator/detector controller 32 that control the movement of the adjustable segments 30 of the collimators 28, such that the segments 30 are moved individually or in groups.  Also, the collimator/detector controller 32 may control the pivoting movement of the segments 30 [0034]. Jansen further teaches that the collimator arrangement is adaptive or dynamic such that the field of view is adjustable for different patients and organs to be imaged [0028]. 
In view of Jansen, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Chang’s 

With regards to claim 15, Chang, in view of Jansen, discloses the system of claim 14, wherein the channels (The space between the slats.) are substantially perpendicular to the slits 52.

With regards to claim 17, Chang, in view of Jansen, discloses the system of claim 14, wherein the one or more control devices comprise two control devices located at opposite ends of the detector assembly. (Jansen; [0044]; Fig. 4)


With regards to claim 31, Chang, in view of Jansen, discloses the system of claim 14, wherein the plurality of slit-plates are movable in a radial direction in the traverse plane of the imaging system (Jansen; [0066]) to form the flexible shapes (see the rejection of claim 1)

With regards to claim 32, Chang, in view of Jansen, discloses the system of claim 18, wherein the moving at least one of the plurality of slit-plates of the collimator assembly comprises controlling the at least one of the plurality of slit-plates to be moved in a radial direction in the traverse plane of the imaging system to form the flexible shapes (Jansen; [0066]) (see the rejection of claim 18).

With regards to claim 33, Chang, in view of Jansen, discloses the system of claim 18, wherein the moving at least one of the plurality of slit-plates of the collimator assembly comprises controlling the at least one of the plurality of slit-plates to be moved in the axial direction (Jansen; [0066]) (see the rejection of claim 18) to place a part of the plurality of slit-plates above the detector assembly (Chang; Fig. 11; [0055]-[0057]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsukerman (US 2012/0153176)
Beekman (US 2015/0380121)

Metzler et al. (US 2009/0304150)
Wieczorek (US 2009/0261256)
Kresse et al. (US 2004/0081274)
Uribe et al. (US 2008/0237473)
Boxen (US 6,353,227)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884